PER CURIAM.
Affirmed. Because this is an appeal from appellant’s fourth motion to correct illegal sentence, and the motion raised many of the same sentencing challenges previously raised and rejected by the trial court, appellant is cautioned against filing future frivolous appeals or petitions in this court which collaterally challenge his sentences in these cases. Such conduct could result in sanctions from this court, including an order barring pro se pleadings or other filings under State v. Spencer, 751 So.2d 47 (Fla.1999), and/or referral to prison officials for consideration of disciplinary procedures which may include loss of gain time. See §§ 944.279(1), 944.28(2)(a), Fla. Stat. (2012). See also Hudson v. State, 95 So.3d 413 (Fla. 4th DCA 2012).
TAYLOR, CONNER and FORST, JJ., concur.